Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 1 of 81 - Page ID#:
                                    1202
                                                                              1




   1                     UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
   2                     CENTRAL DIVISION AT FRANKFORT
   3   JUDICIAL WATCH, INC.,
   4           Plaintiff,
                                        Docket No. 3:17-CV-94-GFVT-EBA
   5                                    At Frankfort, Kentucky
                                        Wednesday, December 18, 2019
   6                                    2:10 p.m.
       USA,
   7
               Intervenor Plaintiff,
   8   VS.
   9   ALISON LUNDERGAN GRIMES, et al.,
       MARY SUE HELM,
  10   ALBERT B. CHANDLER, III,
       DONALD W. BLEVINS,
  11   JOSHUA G. BRANSCUM,
       STEPHEN HUFFMAN,
  12   GEORGE RUSSELL,
       MICHAEL G. ADAMS,
  13
               Defendants,
  14
       KENTUCKY DEMOCRATIC PARTY,
  15
               Movant,
  16
       COMMONWEALTH OF KENTUCKY,
  17   STATE BOARD OF ELECTIONS,
  18           Intervenor Defendants.
  19         TRANSCRIPT OF MOTION HEARING PROCEEDINGS BEFORE
               U.S. DISTRICT JUDGE GREGORY F. VAN TATENHOVE
  20

  21
         Court Reporter:           SANDRA L. WILDER, RMR, CRR
  22                               Official Court Reporter
                                   313 John C. Watts Federal Building
  23                               330 West Broadway, Suite 327
                                   Frankfort, Kentucky 40601
  24
              Proceedings recorded by mechanical stenography,
  25       transcript produced by computer.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 2 of 81 - Page ID#:
                                    1203
                                                                              2




   1
        APPEARANCES:
   2
        For the Plaintiff:   ERIC W. LEE
   3    Judicial Watch, Inc. ROBERT D. POPPER
                             T. RUSSELL NOBILE
   4                         Judicial Watch, Inc.
                             425 Third Street SW, Suite 800
   5                         Washington, DC 20024
                            (202) 645-5199
   6
                                     MARK A. WOHLANDER
   7                                 WOHLANDER LAW OFFICE
                                     P. O. Box 910483
   8                                 Lexington, Kentucky 40591
                                    (859) 361-5604
   9
        For Intervenor             JENIGH J. GARRETT
  10    Plaintiff USA:             JOHN ALBERT RUSS, IV
                                   MICHELLE CHRISTINE RUPP
  11                               4 Constitution Square
                                   150 M Street NE
  12                               Washington, DC 20002
                                   (202) 305-4777
  13
        For the Defendants:          DANIEL LUKE MORGAN
  14                                 McBrayer, McGinnis,
                                     Leslie & Kirkland, PLLC
  15                                 201 East Main Street, Suite 900
                                     Lexington, Kentucky 40507
  16                                (859) 231-8780
  17     For the Defendant   R. KENYON MEYER
         Secretary of State: DANIEL J. O'GARA
  18                         Dinsmore & Shohl, LLP
                             101 South Fifth Street
  19                         Suite 2500
                             Louisville, Kentucky 40202
  20                        (502) 540-2353
  21    For the Intervenor
        Defendant:                   BRETT ROBERT NOLAN
  22                                 Attorney General's Office
                                     700 Capital Avenue, Suite 118
  23                                 Frankfort, Kentucky 40601
                                    (502) 696-5300
  24

  25
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 3 of 81 - Page ID#:
                                    1204
                                                                              3




   1              [Proceedings commenced at 2:10 p.m. in open
   2 court]

   3              THE COURT:      Thank you very much.          Madam
   4 Clerk, call the pending case.

   5              DEPUTY CLERK:       Yes, Your Honor.         Frankfort
   6 Civil Action 19-CV-94, Judicial Watch, Incorporated

   7 versus Grimes, et al.           This matter is called for a
   8 motion hearing.

   9              THE COURT:      Thank you.       Counsel, state your
  10 appearances, please.

  11              MR. WOHLANDER:        Good afternoon, Your Honor.
  12 Mark Wohlander on behalf of Judicial Watch, along with

  13 Robert Popper, Russ Nobile, and Eric Lee.

  14              THE COURT:      All right.       Who'll be arguing for
  15 Judicial Watch?

  16              MR. WOHLANDER:        Mr. Popper.
  17              MR. POPPER:       I'll be arguing, Your Honor.
  18 Robert Popper.

  19              THE COURT:      Mr. Popper, good morning.
  20              MR. POPPER:       Good morning.
  21              THE COURT:      Thank you for your patience this
  22 morning.

  23              MS. RUPP:      Michelle Rupp for Plaintiff
  24 Intervenor United States.             And I have with me Bert
  25 Russ and Jenigh Garrett.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 4 of 81 - Page ID#:
                                    1205
                                                                              4




   1              THE COURT:      Okay.
   2              MS. RUPP:      And I'll be arguing.
   3              THE COURT:      Okay.     Thank you.
   4              MR. MEYER:      Your Honor, Kenyon Meyer and
   5 Daniel O'Gara for the Secretary of State, and I'll be

   6 arguing.

   7              THE COURT:      Mr. Meyer.
   8              MR. MORGAN:       Good afternoon, Judge.          If the
   9 Court please, Luke Morgan here on behalf of the State

  10 Board of Elections.          Jennifer Scutchfield is present
  11 in the courtroom as well.

  12              THE COURT:      Excellent.       Anybody else?
  13              MR. NOLAN:      Good afternoon, Your Honor.
  14 Brett Nolan with the Attorney General's office here on

  15 behalf of the Commonwealth of Kentucky.

  16              THE COURT:      Mr. Nolan.       All right.      Anybody
  17 else need to state an appearance?

  18              Okay.     First of all, my apologies for keeping
  19 you waiting, counsel.           I appreciate the patience.            I
  20 had a commitment at the University of Louisville this

  21 morning.      And it's always a mistake to step on the
  22 campus of my alma mater's greatest rival, and so --

  23 but I want to be respectful of your time, and

  24 apologize for the delay.

  25              Let me frame the purpose of this hearing.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 5 of 81 - Page ID#:
                                    1206
                                                                              5




   1 And I understand there's a pending motion to intervene

   2 by the Democratic Party, and it's pending before me.

   3 I've not ruled on that.            They're not before me on this
   4 case.     There's a fairly narrow focus of my interest in
   5 the time we spend together this afternoon.

   6              There's two things I really want to
   7 accomplish.        First of all, there seems to be a pretty
   8 fundamental disagreement between Judicial Watch and

   9 the Secretary of State's office in the way that the

  10 NVRA should be interpreted, particularly as it relates

  11 to Kentucky's statutory interpretation of their

  12 obligations under the NVRA.

  13              And I want to make sure I'm clear primarily
  14 what the position of the Secretary of State is.                    And I
  15 want to do it because in terms of the chronology of

  16 this case, it's a little bit of an odd time, because

  17 the Secretary of State is about to change in Kentucky.

  18 And it very well may be that the litigation posture in

  19 this case changes.

  20              And what I didn't want to have happen is that
  21 when this case gets resolved, there's a lot of

  22 representations about what the position was of this

  23 Secretary of State in terms of the law in this case,

  24 without giving this Secretary of State a really full

  25 and fair opportunity to articulate their view and
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 6 of 81 - Page ID#:
                                    1207
                                                                              6




   1 their point of view and the reasoning behind that

   2 point of view.         Does that make sense?
   3              MR. MEYER:      Yes, it does, Your Honor, and we
   4 appreciate that.

   5              THE COURT:      Okay.     So that's really what I'm
   6 -- and before we're done today, we're going to need to

   7 address the issue of kind of what happens next in a

   8 case in which there's obviously going to be a change.

   9 And we probably need to wait until the new Secretary

  10 of State comes in after the first of the year, and we

  11 need to see what the position is of the Secretary of

  12 State's office in terms of the litigation posture of

  13 the case.

  14              As a young trial lawyer at the Department of
  15 Justice, I worked through the change in

  16 administrations between George Herbert Walker Bush and

  17 President Clinton.          And I worked on cases in which the
  18 world changed dramatically in those cases because the

  19 administration changed; that's the nature of this kind

  20 of case.      That's what happens.          And so I've -- this is
  21 not the only case on my docket in which I'm walking

  22 through kind of some -- just a thoughtful pause to

  23 reflect what's happening in terms of the political

  24 branches in which there's been a change.

  25              So the only thing that's pending before me
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 7 of 81 - Page ID#:
                                    1208
                                                                              7




   1 for purpose of this hearing is the motion brought by

   2 Judicial Watch to modify and enforce the consent

   3 decree; that's all I'm concerned about.                  And I'm not
   4 really as concerned about all the factual predicate

   5 here at this juncture.           There's a lot of this email
   6 was sent, and this email was sent, and they said this,

   7 and then they represented this.               I really want us to
   8 try to come to some agreement in terms of what the law

   9 requires, okay?

  10              So although I would typically begin with the
  11 movants in terms of argument, I actually want to begin

  12 with the Secretary of State.              And what I want to do
  13 is, for my benefit, what I'm trying to do here is to

  14 make sure I'm really clear on the positions of the

  15 parties as I make decisions about this case going

  16 forward.

  17              So the first question I have, Mr. Meyer, is,
  18 is it the position of the Secretary of State that they

  19 are today in compliance with the NVRA?

  20              MR. MEYER:      The answer to that, Your Honor,
  21 is yes, with a caveat.

  22              THE COURT:      Okay.
  23              MR. MEYER:      And as the Court may be aware,
  24 during the pendency of this case, the statute that

  25 assigned the Secretary of State as the chair of the
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 8 of 81 - Page ID#:
                                    1209
                                                                              8




   1 Board, of the State Board of Elections changed, and

   2 removed her ability to vote on the Board.

   3              THE COURT:      Okay.
   4              MR. MEYER:      So when this case started, she,
   5 by state statute, was chair of the Board of Elections,

   6 was the tie breaker.           House Bill 114 was passed, and
   7 now -- and during the pendency of this case, her

   8 ability to vote was removed.              So the duty -- the legal
   9 obligation to comply with both federal and state law

  10 in this arena is directed at the State Board of

  11 Elections, and she no longer has an ability to impact

  12 that State Board's actions formally.                She can't vote,
  13 she can't direct people to do things, so --

  14              THE COURT:      But could she decide on her own
  15 to unilaterally send the Section 8 notice, for

  16 example?

  17              MR. MEYER:      No.    And she is not participating
  18 -- and since the change, she has not participated in

  19 those mailings.         So she no longer has the legal
  20 ability to cause the State Board of Elections to send

  21 those notices.

  22              And in fact, all of the mailings -- the
  23 mailing of the 8(d)(2) notice, which took place this

  24 year occurred at a time when she didn't have the

  25 ability to impact that.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 9 of 81 - Page ID#:
                                    1210
                                                                              9




   1              THE COURT:      So she had nothing to do with
   2 that notice being sent out?

   3              MR. MEYER:      Other than because of my status
   4 as counsel in this case, she is the chief election

   5 official, and she's a defendant.

   6              We have had the opportunity to participate in
   7 conversations with what the notice said, and I have

   8 expressed my -- and frankly, there have been

   9 discussions and changes have been made as a result of

  10 my input.

  11              So as a result, she is the chief election
  12 official still by state statute.               That does have legal
  13 implications under federal law.               And as a result of
  14 our status as a defendant in this case, I have

  15 participated in discussions with the government and

  16 with Judicial Watch and with the State Board of

  17 Elections, have expressed my opinion about certain

  18 matters, and I have not been disconnected from the

  19 cause.      I mean --
  20              THE COURT:      Sure.
  21              MR. MEYER:      -- they've been receptive --
  22              THE COURT:      Okay.
  23              MR. MEYER:      -- but she's got -- she currently
  24 has no ability.         And at the time the 8(d)(2) notices
  25 went out, had no ability legally under state law to
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 10 of 81 - Page ID#:
                                    1211
                                                                              10




   1 influence the mailing of those notices.

   2               THE COURT:      So if the federal statute is in
   3 breach, in other words, if it has not been followed,

   4 the accountable entity is the State Board of

   5 Elections?

   6               MR. MEYER:      That would be correct, now,
   7 certainly, and it would be the entity that was

   8 responsible for doing things under this agreement.

   9 How -- at all times.           However, at a period of time
  10 frankly that has been raised in this motion, she was

  11 chair of the Board and did have a vote.

  12               So in the brief there's a lot of discussion
  13 about the fact that the 8(d)(2) notice was not sent

  14 out before the 2018 election.              During that period of
  15 time, she was chair.           Subsequent to that, she was
  16 removed by state statute.             And the period of time when
  17 the mailings actually went out and everything that has

  18 occurred this year, which really is not at issue,

  19 other than some debates about what we have --

  20 positions we've taken in the state lawsuit and that --

  21 or other legal issues, she has no legal ability to

  22 impact any action.

  23               So if there's a breach now, she's got -- she
  24 and -- unless the law changes, she will not have the

  25 it ability to --
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 11 of 81 - Page ID#:
                                    1212
                                                                              11




   1               THE COURT:      What, though, is the distinction
   2 -- so as chair, she simply has a vote?

   3               MR. MEYER:      Correct, right.
   4               THE COURT:      So she could say -- they could,
   5 as a policy matter, the State Board of Elections can

   6 sit down and say, You know, we think that Kentucky's

   7 implementing statutory language as it relates to the

   8 NVRA requires "X."           And she could say, No, I disagree
   9 with that, and then it could be put to a vote, she

  10 could be in the minority, and the -- the State Board

  11 of Elections will prevail, based on what, I think,

  12 you're representing, and that interpretation will

  13 prevail in terms of the law in this case.

  14               MR. MEYER:      Correct.     And, for example, the
  15 question of whether this consent decree should be

  16 extended, the State Board voted on that.                  And
  17 Mr. Morgan as the counsel of the State Board, the

  18 State Board voted on that, voted that it should not be

  19 extended, they -- the Board does not believe it

  20 violated the consent decree, and instructed counsel to

  21 oppose that motion, but the Secretary had no vote on

  22 that.

  23               THE COURT:      But the Secretary could have a
  24 position on that?

  25               MR. MEYER:      Sure.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 12 of 81 - Page ID#:
                                    1213
                                                                              12




   1               THE COURT:      She's the chief election officer.
   2 And what is that position?             Is the position of the
   3 Secretary of State's office that the NVRA has been

   4 complied with?

   5               MR. MEYER:      Yes, Your Honor.
   6               THE COURT:      And the only caveat -- when you
   7 say "with a caveat," the only thing you mean by that

   8 is, we think it's been complied with, but, Judge,

   9 don't confuse where the ability is to comply with it.

  10 We don't have the ability to comply with it as the

  11 Secretary of State's office.              You didn't have the
  12 ability to comply with it when she was chair --

  13               MR. MEYER:      Correct.
  14               THE COURT:      -- of the Elections Board, right?
  15               MR. MEYER:      Right.     Correct.
  16               THE COURT:      That's what your -- the position
  17 of the Secretary of State's office, this falls

  18 squarely in the State Board of Elections.                   They have
  19 to comply with the federal statute.                 They have to do
  20 it consistent with Kentucky law presumably, unless

  21 Kentucky law isn't in compliance with the federal

  22 statute.

  23               MR. MEYER:      Correct.
  24               THE COURT:      And your position is they have?
  25               MR. MEYER:      Correct.     With -- again, too many
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 13 of 81 - Page ID#:
                                    1214
                                                                              13




   1 caveats -- but just -- I assume that you're referring

   2 to the period of time after the consent decree was

   3 entered until the current time --

   4               THE COURT:      Yes.
   5               MR. MEYER:      -- correct?       Yes.
   6               THE COURT:      Yes, I am.      That's fair.       Because
   7 I think there was a concession in the consent decree

   8 that part of the NVRA hadn't been complied with for

   9 ten years.        Part of it --
  10               MR. MEYER:      I wouldn't go that far, but there
  11 was a concession that due to the failure of the

  12 legislature to acquiesce and request for money,

  13 notices had not been sent out for a period of time.

  14               THE COURT:      That's an explanation, though.
  15 That's not -- I mean, as I've read the briefing, I

  16 thought -- you know, I think partly what the Secretary

  17 of State is saying is, We are not in -- we were not in

  18 compliance, but there's an explanation.                  And the
  19 explanation for the reason we were not in compliance

  20 is we weren't appropriated the money to do it, in

  21 part.

  22               MR. MEYER:      If, if we weren't in compliance,
  23 it was because we weren't appropriated money.                    I think
  24 that the -- whether or not we're in compliance, you

  25 know, gets squishy because the law requires a
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 14 of 81 - Page ID#:
                                    1215
                                                                              14




   1 reasonable program that can be satisfied by doing

   2 certain things.         We didn't -- the state did not do
   3 certain things, mailing these notices out for a

   4 certain period of time, but it isn't per se a

   5 violation by not sending those notices out, I don't

   6 think.      But frankly, at the time I got in, we were
   7 past all that.

   8               THE COURT:      Yeah.
   9               MR. MEYER:      What happened, happened.           We
  10 didn't do certain things, there was an explanation,

  11 the parties reached an agreement, set forth the

  12 reasons.       And what did and did not happen in the past,
  13 nobody conceded liability, but acknowledged that there

  14 was a desire by everybody to send the notices out, and

  15 went forward, and attempted to agree on how to proceed

  16 from there.

  17               THE COURT:      And to be fair, it's academic in
  18 terms of that past behavior --

  19               MR. MEYER:      Yes, Your Honor.
  20               THE COURT:      -- at this point, so we won't
  21 dwell on that.

  22               Well, let me turn to Mr. Morgan.              Mr. Morgan
  23 was expecting that I would turn to him.

  24               MR. MORGAN:      Yes, sir.
  25               THE COURT:      Do you agree with the position of
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 15 of 81 - Page ID#:
                                    1216
                                                                              15




   1 the Secretary of State that it's the responsibility of

   2 the State Board of Elections to comply with the NVRA?

   3               MR. MORGAN:      Yes.
   4               THE COURT:      That if the Secretary of State
   5 took a position counter to the State Board of

   6 Elections on what compliance looked like, you would,

   7 I'm sure, respect it, listen to it, but in the end,

   8 it's the State Board of Elections that decides on

   9 compliance with the NVRA?

  10               MR. MORGAN:      Yes, sir, I think that that
  11 is -- that's, that's the position of the State Board

  12 of Elections now, and it would have been, before the

  13 law was changed pursuant to HB 114 earlier in this

  14 year.

  15               THE COURT:      Okay.    Does the State Board of
  16 Elections believe then that it is in compliance with

  17 particularly the 8(d)(2) requirements of the NVRA?

  18               MR. MORGAN:      Yes.
  19               THE COURT:      Why?
  20               MR. MORGAN:      Because it has made this initial
  21 canvass mailing.

  22               THE COURT:      Did it do it in the time frame
  23 that was set out by agreement of the parties in the

  24 consent form?

  25               MR. MORGAN:      Yes, sir.      The State Board of
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 16 of 81 - Page ID#:
                                    1217
                                                                              16




   1 Elections, when you look at paragraph 34, is really

   2 the -- is the main paragraph on this.                 And this is on
   3 page -- begins on page ID number 292, and runs through

   4 293.      That's the consent agreement, or the, or the
   5 consent judgment that was entered on July 3.                    And it
   6 lays out in here when the canvass mailing and when the

   7 second mailing, or also known as the 8(d)(2) notice.

   8 The canvass mailing, pursuant to the consent

   9 agreement -- this is paragraph 34(c) -- says in

  10 pertinent part, that the State Board of Elections'

  11 initial use of -- let's see, I'm sorry.                  Initial use
  12 of this information listed in subparagraph (b),

  13 including the expected dates between May 23, and

  14 August 8, on which the canvass mailing will be sent.

  15 It was done.        That was done in June.           And then in
  16 July, and they were receiving responses to that

  17 canvass mailing up into -- up into 2019, well in --

  18 But there were, I think, literally hundreds of

  19 thousands of these responses to this canvass mailer,

  20 the initial mailing, were received after this August

  21 8, 2018, and that's the bright line deadline here that

  22 the plaintiffs are talking about.

  23               Now, that initial mailing has gone through,
  24 the adjustments have been made in the database and

  25 then the --
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 17 of 81 - Page ID#:
                                    1218
                                                                              17




   1               THE COURT:      When you say "the adjustments,"
   2 so a couple of things happened when you do that

   3 mailing, right?         So put on the record, you do the
   4 mailing, then you're going to get some that come back

   5 undeliverable?

   6               MR. MORGAN:      Right.
   7               THE COURT:      What happens to those?
   8               MR. MORGAN:      Then a -- as I understand it,
   9 Judge, then a second mailing is going to go out to

  10 attempt to try to find these, these persons who come

  11 back as non-deliverable.

  12               THE COURT:      And what's the time -- what is
  13 the authority for the second mailing, and what's the

  14 timing of the second mailing?

  15               MR. MORGAN:      The authority for that second
  16 mailing comes from both the NVRA, as well as the KRS,

  17 KRS 116 -- I think it's 115(2), or thereabouts.                     And
  18 the timing on that is that it must be done prior to

  19 the 90 day before -- 90 days up until the next federal

  20 election.       So in this case, in 2019, we were able to
  21 send out that mailer.

  22               THE COURT:      The second mailer?
  23               MR. MORGAN:      Yes, sir, the 8(d)(2) notice.
  24 And that's been done, and adjustments have been made.

  25               There's been challenges to that process, and
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 18 of 81 - Page ID#:
                                    1219
                                                                              18




   1 the lists that have been developed on the -- pursuant

   2 to the responses on that second notice, whether there

   3 should be a supplemental list or the list maintenance.

   4 But this list that has been developed is what the

   5 State Board of Elections believes is envisioned by the

   6 NVRA, as well as its counterpart in the KRS.

   7               THE COURT:      So there's two parts to this
   8 particular mechanism under the NVRA.                 One is the
   9 notice.       And then you have to wait a certain amount
  10 of -- a certain number of elections.                 How many
  11 elections do you think you have to wait under the

  12 NVRA?

  13               MR. MORGAN:      Pursuant to the second notice or
  14 the 8(d)(2) notice -- now, when --

  15               THE COURT:      Yeah, so let me back up there.
  16 You're describing the second notice as the 8(d)(2)

  17 notice, not the first notice?

  18               MR. MORGAN:      Correct.
  19               THE COURT:      So if the consent decree required
  20 that the 8(d)(2) notice be completed by that August

  21 date in 2018, you're not in compliance, right?                    I
  22 mean, you don't concede that.              You concede the consent
  23 decree is okay as long as that canvassing notice was

  24 sent out.       But I think it's the position of Judicial
  25 Watch, that needed -- that the 8(d)(2) notice was the
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 19 of 81 - Page ID#:
                                    1220
                                                                              19




   1 notice that needed to be sent out by the deadline that

   2 was agreed to in the consent decree.

   3               MR. MORGAN:      You are offering a correct
   4 summary, I think, of what the parties' position is.

   5 All due respect, the State Board of Elections'

   6 position on this is the consent decree does not say

   7 that.

   8               THE COURT:      Okay.
   9               MR. MORGAN:      When you look at the paragraph I
  10 just read to you on canvass mailing, as well as the

  11 next page dealing with subsection (e) on timing and

  12 notices, and updates, it talks about the canvass

  13 mailer or the 8(d)(2) notice, the second notice.

  14               I think that this -- I was involved in the
  15 drafting of this consent judgment, and I think we all

  16 were having in this idea that this was a dynamic

  17 document that was -- did not have hard and fast

  18 deadlines, particularly for the 8(d)(2) notice, which

  19 is why the State Board of Elections' argument in part

  20 is if this was a time of the essence type of an

  21 argument, then it should have said very specifically.

  22               THE COURT:      Part of Judicial Watch's
  23 arguments -- and, Mr. Popper, I'm going to promise

  24 you, I'm going to let you make your own arguments

  25 here, and we'll give you plenty of time to do that --
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 20 of 81 - Page ID#:
                                    1221
                                                                              20




   1 but part of what they're saying is that there's these

   2 two prongs to this process.              And if you interpret this
   3 prong the way you've interpreted it, then you can't

   4 make the second prong work; that's about the number of

   5 elections.        And if you interpret this prong the way
   6 you've interpreted it, then you're going to have at

   7 least four elections before you can finally address

   8 what the definitive answer is in terms of what should

   9 happen to that registration, and that's in conflict

  10 with the NVRA.

  11               MR. MORGAN:      Okay.     Well, I understand, and I
  12 agree with you, Judge, that's, that's their position.

  13               The State Board of Elections' position on
  14 this is that this consent agreement required this

  15 canvass mailer to go out certainly between May 23, and

  16 August 8, and it did.            And it was asking -- it would
  17 be unreasonable, and it turned out to be factually

  18 unreasonable for all, I don't know how many, 200?

  19 Well, no, there was 400, 600 -- almost 600 -- 600,000

  20 canvass mailers went out, and we got approximate some

  21 200 plus in return.           And the language of this
  22 agreement is in the alternative.

  23               THE COURT:      Okay.    So I understand that, and
  24 I under -- what the consent agreement cannot do,

  25 though, is agree to not comply with the NVRA, right,
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 21 of 81 - Page ID#:
                                    1222
                                                                              21




   1 in some ways?

   2               MR. MORGAN:      Right.
   3               THE COURT:      The consent agreement has to be
   4 consistent with the requirements of the NVRA;

   5 everybody has to agree on what the NVRA requires.                      And
   6 it could be very well -- and I understand this because

   7 I hear a lot of kind of governmental arguments, and my

   8 sole practice area's in that area.                So I understand
   9 the challenge that counsel sometime has in a world of,

  10 you know, representing a client in which the funding's

  11 not there or the manpower's not there.                  Those are all
  12 explanations as to why compliance did not happen.                      And
  13 that's really what I'm trying to focus on today.                     Is
  14 this a circumstance in which there's general agreement

  15 on what compliance looks like, but there were honest

  16 reasons why it didn't happen?              Or is this a case in
  17 which you actually think you're in compliance with the

  18 NVRA, even though it calls for that two election-rule,

  19 this necessarily's going to result in longer than

  20 that, right?        And I think that's your position.
  21               MR. MORGAN:      Well, it is, Judge, but I would
  22 also like to -- I think it's awfully close to saying

  23 both.      You know, it's not a -- to me, the way you've
  24 just phrased it, it's not an exclusive --

  25               THE COURT:      Fair.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 22 of 81 - Page ID#:
                                    1223
                                                                              22




   1               MR. MORGAN:      -- one or the other.          From the
   2 State Board's position, they did their level best to

   3 get this canvass mailer out and to collect these

   4 things, put them through the gate to scan them and get

   5 all the information that they could, and then treat

   6 everybody fairly.

   7               THE COURT:      I'm not unsympathetic to that,
   8 but I'll just simply say, I don't see kind of an

   9 escape clause in the statutory framework for just

  10 trying to do your level best, right?                 I mean --
  11               MR. MORGAN:      Well, true.       And I know you've
  12 heard plenty of people come in here and say, "I'm

  13 doing my best," and that doesn't necessarily mean

  14 that's legal.         In this case, Judge, it is legal --
  15               THE COURT:      All right.      Let me again focus
  16 your attention back to that question, which is the

  17 plaintiff's argument here, the movant's argument here,

  18 which is it can't be legal because it results in too

  19 many elections unfolding, contrary to the NVRA.

  20               So that's my -- that goes back to my
  21 questions, how many elections must occur after the

  22 Section 8(d)(2) notice is sent and not responded to

  23 before the registered -- the registration is canceled?

  24               MR. MORGAN:      Two elections, two federal
  25 elections.        And as you noted in our response on page 5
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 23 of 81 - Page ID#:
                                    1224
                                                                              23




   1 of the State Board of Elections' response, that the

   2 SBE's position on this issue is that after the second

   3 notice has been sent and the registrant has failed to

   4 respond, that person is placed on a list where they

   5 are monitored for two federal election periods.

   6 That's consistent with the NVRA, as well as KRS.

   7 That's what we're doing.

   8               THE COURT:      That's my final question really
   9 on this point is, is that's what's going to occur

  10 here.      After the 8(d)(2), there'll be two elections.
  11 What about after the first notice, how many elections

  12 will there be?

  13               MR. MORGAN:      Well, in this case, there was
  14 one federal election, after the initial -- the canvass

  15 mailer went out.

  16               THE COURT:      So there'll be -- after the
  17 initial canvass mailer go out, there'll be three

  18 federal elections before a cancellation occurs?

  19               MR. MORGAN:      Yes.
  20               THE COURT:      So if that should have been when
  21 the 8(d)(2) notice went out, then there would have --

  22 you could still abide by the two election rule.                     But
  23 because that was the confirmation notice, and the

  24 8(d)(2) notice happened later, it will take three

  25 elections from the confirmation notice, all of which I
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 24 of 81 - Page ID#:
                                    1225
                                                                              24




   1 understand you say is perfectly in compliance with the

   2 NVRA.

   3               MR. MORGAN:      And you're right, Judge; that is
   4 our position.         And I see nothing in the NVRA that says
   5 that that -- those, that second mailer, that 8(d)(2)

   6 notice must go out within some period of time.                    The
   7 consent judgment does not say anything about it having

   8 to go out within "X" period of time from the canvass

   9 mailer.

  10               The consent judgment, as well as the NVRA do
  11 clearly talk about treating voters fairly.                   And that's
  12 the balance that the State Board of Elections struck

  13 here, is because we have had ten years of build-up on

  14 these notices going out, that -- and you're talking

  15 about 200,000 persons, voters, they should all be

  16 treated as a group consistently, fairly.                  And rather
  17 than having some cut-off period of August 8, when

  18 you've got approximately 100,000 who would be treated

  19 one way, and then you've got those folks who come on

  20 August 9 and thereafter, another 100,000, another

  21 almost half of the group being treated as a separate

  22 class or separate group.             The State Board of Elections
  23 decided after reading the NVRA, as well as the consent

  24 decree, that let's treat them all as one group, and

  25 treat them consistently.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 25 of 81 - Page ID#:
                                    1226
                                                                              25




   1               THE COURT:      The other way to resolve that --
   2 that's not a bad motive, certainly -- another way to

   3 resolve that is to moved it all up and done it sooner

   4 so that you didn't run into that overlap; you'd have

   5 enough time to get the responses.

   6               MR. MORGAN:      Well, you're right.          I think it
   7 should -- I've got to say this on behalf of the State

   8 Board of Elections.           They invited, in a way, and
   9 I'm -- air quotes here for the record -- they invited

  10 for the Department of Justice to come in and to

  11 intervene, and worked collaboratively with the

  12 Department of Justice and Judicial Watch in developing

  13 this consent decree, and they -- that, I think on

  14 behalf of the State Board of Elections, is an

  15 indication of them speeding matters up.

  16               THE COURT:      Okay.    Well, let me ask you,
  17 Mr. Morgan, and then, Mr. Meyer, I want to ask you

  18 this question as well, and then I'm going to turn to

  19 Mr. Popper.

  20               I'm interested in the position of the State
  21 Board of Elections from a policy standpoint, is why

  22 this matters?         In other words, what's the position of
  23 the State Board of Elections, and why is it important

  24 to do this?

  25               MR. MORGAN:      Well, for one, it's the law.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 26 of 81 - Page ID#:
                                    1227
                                                                              26




   1               THE COURT:      Okay.
   2               MR. MORGAN:      For another -- I mean, that's --
   3 NVRA --

   4               THE COURT:      Fair.
   5               MR. MORGAN:      -- and the state KRS say to do
   6 this.      It's not the State Board of Elections to pick
   7 and choose what law it decides to follow.

   8               THE COURT:      But what's the harm in not doing
   9 it?     Obviously --
  10               MR. MORGAN:      Right.
  11               THE COURT:      -- you've got to follow the law.
  12 But if you don't do it, what are we concerned about?

  13               MR. MORGAN:      Well, there is a concern -- it's
  14 striking a balance frankly, in my perspective, that

  15 there are those who say that putting persons on a list

  16 or preventing them, taking them off the list of

  17 registered voters is a disenfranchisement.

  18               THE COURT:      Well, but this whole process is
  19 to make sure that doesn't occur.

  20               MR. MORGAN:      That's exactly right.
  21               THE COURT:      They're not necessarily prevented
  22 from voting.        It's just they need to go vote in
  23 Minnesota where they've moved, right?                 I mean, that's
  24 --

  25               MR. MORGAN:      That, or vote in Kentucky where
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 27 of 81 - Page ID#:
                                    1228
                                                                              27




   1 they have been registered, and failed to vote for year

   2 after year.

   3               THE COURT:      Right.     Okay.    So that's fair.
   4 That's a disagreement with the law, which says that if

   5 you aren't exercising your vote and we can't find you,

   6 we're going to remove you from the rolls, right?

   7               So that's just a disagreement with the law.
   8 That could -- and I get that from a policy standpoint.

   9 People can say, Look, there should be a different NVRA

  10 that doesn't so quickly, even though it seems like a

  11 long process, remove voters, okay?                So I understand
  12 that.      So if not doing anything, though, actually
  13 fixes that problem, if you think that's a problem,

  14 right?      So what else -- what other reason from a
  15 policy standpoint, what would the Board of Elections

  16 say is the reason that we go through this process, we

  17 follow the law, but the reason we -- this law's in

  18 place is "X?"

  19               MR. MORGAN:      Well, my understanding of the
  20 NVRA's premise is to make sure that the voter rolls

  21 accurately reflect those persons who live within that

  22 jurisdiction, whether it's at the state level or down

  23 to the precinct level.

  24               THE COURT:      Why is that important?
  25               MR. MORGAN:      Because there is concern that
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 28 of 81 - Page ID#:
                                    1229
                                                                              28




   1 persons who are not voting -- or should not be voting,

   2 may vote.       There's a concern that -- as Judicial
   3 Watch, and to a lesser extent, the Department of

   4 Justice, have pointed out, that there are -- there

   5 becomes a bloat, if you will, of -- on the

   6 registration, that there are more people on the voter

   7 rolls than really who reside in that county or in that

   8 precinct, and that's because the rolls have not been

   9 cleared off.        I get that, too.         I get that -- to me,
  10 that policy is a concern that -- of potential fraud.

  11 It creates an environment in which that could happen.

  12 I have never seen any allegation that that has in fact

  13 occurred, but it does create that environment.

  14               THE COURT:      There's a lot of allegations out
  15 there, which you may not have seen as any evidence

  16 that it's occurred, but every year every election

  17 cycle people make those allegations.

  18               MR. MORGAN:      Yes, sir, very true.
  19               THE COURT:      Fair enough.       Well, Mr. Meyer, I
  20 want to ask you the same question.                I want to know
  21 what the Secretary of State's position is.                   Is it that
  22 we don't really like complying with this, but we know

  23 we have to?        We don't think this is a good law or a
  24 good policy, or is there a recognition that we're

  25 trying to comply with this law because we have the
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 29 of 81 - Page ID#:
                                    1230
                                                                              29




   1 same, the same goal that the, that the political

   2 branches had when they put this policy in place?

   3               MR. MEYER:      No.    I think the position of the
   4 Secretary of State's office is that the policies

   5 behind the law are valid and should be enforced and

   6 should be complied with, and they are good things.

   7 And we've never had any other position.

   8               The Court is -- just to make clear on our
   9 position on the two, we -- you are correct.                   If the
  10 8(d)(2) notice had gone out before the 2018 election,

  11 two federal elections would be two years earlier than

  12 two federal elections after the notices went out this

  13 year.

  14               So -- but there has never been any -- the
  15 policy behind it is that it is a good thing that the

  16 voter registration records be accurate.                  I think that
  17 the voter registration statistics have implications on

  18 other things that happen in government, funding, maybe

  19 the -- and I'm not an expert on this, but the, you

  20 know, the delineation of representatives, et cetera,

  21 possibly that's -- but, there's no reason, and it's

  22 never been the position of the Secretary of State that

  23 8(d)(2) notices should not go out, that if a person --

  24 and this is -- there's been some representations in

  25 the briefs about our position that are not our
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 30 of 81 - Page ID#:
                                    1231
                                                                              30




   1 position.

   2               Like, for example, if an 8(d)(2) notice goes
   3 out, and we never get it back, or they, they never get

   4 it back, 45 days passes, that person has not

   5 responded, and the clock begins to tick, and two

   6 elections, federal elections later, they are subject

   7 to removal.

   8               So -- and we acknowledge and agree that there
   9 are two important policies behind this law as is set

  10 forth in the consent judgment.               Number one, ensure
  11 that Kentucky residents are not removed from official

  12 lists of registered voters, absent the procedural

  13 safeguards set forth in the NVRA.                And two, improve
  14 the accuracy of voter registration records, 'cause if

  15 the voter registration records are not accurate, bad

  16 things can happen.

  17               THE COURT:      Got it.
  18               MR. MEYER:      So there's no -- I mean, no
  19 disagreement with the policy, no disagreement -- no

  20 incentives --

  21               THE COURT:      Everybody's in agreement that the
  22 integrity of elections depends in part on making sure

  23 that there's not this pool of unregistered -- or

  24 voters that are registered, but not legally in

  25 compliance because they've moved or they're deceased,
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 31 of 81 - Page ID#:
                                    1232
                                                                              31




   1 or whatever, right?

   2               MR. MEYER:      Right.
   3               THE COURT:      Yeah.
   4               MR. MEYER:      And the position about the --
   5 whether or not the 8(d)(2) notice should have gone out

   6 before August 8, 2018, is a question of contractual

   7 interpretation.         It's not -- and I'm repeating what
   8 Luke has said.         You know, there's no -- nobody on --
   9 from my client -- or my client is not advocating that

  10 it's bad that 8(d)(2) notices go out --

  11               THE COURT:      Right.
  12               MR. MEYER:      -- that they shouldn't go out.
  13 It's simply that there wasn't a requirement that they

  14 go out.       They have gone out since, and to resolve the
  15 question of whether they should have gone out, if you

  16 decide to resolve it.            Because our argument is whether
  17 or not the defendants have achieved substantial

  18 compliance with the consent decree can be determined

  19 in 2023.

  20               THE COURT:      Here's the problem I have with
  21 that argument.         The problem I have with that argument
  22 is this chronology, this timing issue.                  One of the
  23 things we did in preparation of this hearing, my law

  24 clerk very helpfully kind of created a chronology

  25 which kind of helps figure out the timing of
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 32 of 81 - Page ID#:
                                    1233
                                                                              32




   1 everything that's happening and everything that's

   2 supposed to happen.           But if you wait until the end to
   3 see if there's compliance -- let me give you an

   4 example.       Let's say you did nothing.            Your argument
   5 that I have to wait until -- or the plaintiffs have to

   6 wait to come in and get you to -- you know, try to get

   7 you to comply --

   8               MR. MEYER:       Right.
   9               THE COURT:      -- until then, means there's been
  10 this long period of non-compliance, so -- And to be

  11 fair to you, Mr. Meyer, your argument may be more

  12 nuanced, which is, is you can't tell right now --

  13 obviously, you could tell if we did nothing, that

  14 we're not in compliance, but this isn't ripe in terms

  15 of the facts haven't developed.               We think we're in
  16 compliance, but it needs to unfold further to really

  17 be able to know whether we've complied with the

  18 consent degree.

  19               MR. MEYER:      I think my argument is even more
  20 nuanced than that, and here's my -- the 8(d)(2)

  21 notices did not go out before the 2018 election --

  22               THE COURT:      Right.
  23               MR. MEYER:      -- everybody agrees with that.
  24 That's never going to change.              That's the basis for
  25 the motion to extend.            There is not an allegation that
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 33 of 81 - Page ID#:
                                    1234
                                                                              33




   1 the State Board of Elections is violating now.                    In
   2 fact, I think there will be an acknowledgement that

   3 there has been cooperation -- you know, the whole

   4 process that happened this year, there was a

   5 collaboration, the 8(d)(2) language was circulated.

   6 There was comment from the government.                  We made some
   7 comments that resulted in revisions, Judicial Watch

   8 participated in their weekly phone calls.

   9               So I don't believe that there's an
  10 allegation, other than about my legal positions in

  11 other courts, but I don't think there is an allegation

  12 that the State Board of Elections is not complying

  13 now.

  14               So, of course, if the administration changes
  15 and new board members are elected and they say, This

  16 is a stupid law; we're just going to ignore it, they

  17 should -- they will come back, they should come back,

  18 and you should address it.

  19               But if the only allegation is they didn't get
  20 it out before '18, everybody agrees with that, that's

  21 never going to change.            Everybody's trying their best
  22 to comply now.         They're going to be monitoring it this
  23 year.      They're going to go out again next year.
  24 They're going to go out again next year.                  In 20 -- in
  25 two federal elections from now, which is going to be
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 34 of 81 - Page ID#:
                                    1235
                                                                              34




   1 under your purview, the people that should be removed

   2 are going to have to be removed, so they're going to

   3 be able to --

   4               THE COURT:      Will the consent decree still
   5 be -- an agreement still be in effect?

   6               MR. MEYER:      Yeah, until 2023.         So this year
   7 the notices went out in 2019.              There's a federal
   8 election in 2020.          There's a second federal election
   9 in 2022.       That's when everybody who hasn't responded
  10 will get renewed, all of which is under your

  11 monitoring and under their monitoring.

  12               So assuming the State Board of Elections does
  13 that, you will know, okay, they didn't get it out

  14 before the federal election 2018, but they've sent

  15 notices out every year.            They've removed 100,000
  16 people in 2022.         They've sent notices out again in
  17 2022.      2023, you can look at and say, Okay, look,
  18 we've got a different Secretary of State, we've got

  19 six new board members, we've got a different possibly

  20 justice department.           Everything has been done.
  21 There's no allegations of any violation, other than

  22 the fact they didn't get this first mailing out.                     Do I
  23 need to continue to watch this for two more years?

  24               So that's really the argument, not that you
  25 shouldn't get involved ever until the end.                   If we had
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 35 of 81 - Page ID#:
                                    1236
                                                                              35




   1 said we're not sending the notices out, they would ask

   2 you to step in, and you should.               But -- so my argument
   3 really is not that you should never.                 It's just simply
   4 in these particular circumstances based on this

   5 particular allegation, in order to evaluate "Whether

   6 the defendants are in substantial compliance," the

   7 more appropriate time in light of the cooperation of

   8 the parties, in light of the progress that's been made

   9 would be sometime other than now.

  10               THE COURT:      And so your argument's more
  11 fairly characterized as a request for me to simply

  12 defer my decision on whether there's a need to extend

  13 the length of time that the parties are under this

  14 consent decree?

  15               MR. MEYER:      Correct, while everybody concedes
  16 and stipulates that the 8(d)(2) notice did not go out

  17 before the 2018 election.

  18               THE COURT:      Okay.    All right.       Just back up
  19 just a moment.         And would that be the position of the
  20 State Board of Elections?

  21               MR. MORGAN:      Yes, sir.
  22               THE COURT:      So it could be the case that you,
  23 under a certain particular time, you would agree that

  24 it's appropriate to extend the agreement as it relates

  25 to the amount of time the parties are operating under
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 36 of 81 - Page ID#:
                                    1237
                                                                              36




   1 it, but it's just too soon to make that decision right

   2 now?

   3               MR. MORGAN:      Yes, sir.
   4               THE COURT:      Okay.    Mr. Popper, you've been
   5 very patient, sir.           Let me begin by kind of letting
   6 you address that question in terms of why we care

   7 about this from the position of Judicial Watch.                     And,
   8 you know, part of this is, is kind of policy-based,

   9 but it's also about harm.             Trying to gauge what's the
  10 harm that's occurred.            This -- the State Board of
  11 Elections, the Secretary of State is arguing that

  12 they're in compliance, and they believe a compliance

  13 is important, and they're going to do this.                   What's
  14 the harm that comes from the fact that it's going to

  15 take longer than you believe is required under the

  16 law?

  17               MR. POPPER:      With all respect, Your Honor,
  18 that's the argument we heard right before we sued.

  19 But now that we have sued -- and what Your Honor has

  20 correctly identified is that once a general federal

  21 election goes by, you can never get it back.

  22               THE COURT:      Right.
  23               MR. POPPER:      This Court, with all respect,
  24 Your Honor, cannot craft an order, I believe, that

  25 would remove someone who has not responded to an
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 37 of 81 - Page ID#:
                                    1238
                                                                              37




   1 8(d)(2) notice any faster than two general federal

   2 elections.        In a way -- not in a way, it's not fair to
   3 the voter.        The voter didn't do anything.
   4               THE COURT:      Well, it's the law.
   5               MR. POPPER:      Well, but the registrant has to
   6 be removed after two general federal elections after

   7 receiving the notice.

   8               THE COURT:      Right.
   9               MR. POPPER:      Right.     And if that notice
  10 doesn't go before November 2018, or really August

  11 2018, there -- we can never get that time back.

  12               And what's more is, these aren't the only
  13 people being removed.            This law is, of course, always
  14 in force.       They need to send out more notices to
  15 people who they believe have moved, and they need to

  16 put them on the NVRA clock, as we've been calling it.

  17               THE COURT:      Is the issue before me primarily
  18 what it means to be on the NVRA clock versus the

  19 canvassing notice in the 8(d)(2) notice?

  20               MR. POPPER:      I don't believe so, Your Honor.
  21 And in fact, there was some discussion that makes me

  22 want to clarify in particular about the canvass

  23 mailing.

  24               The canvass mailing was a party-agreed
  25 remedy.       I guess I'm not certain --
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 38 of 81 - Page ID#:
                                    1239
                                                                              38




   1               THE COURT:      That's right.
   2               MR. POPPER:      -- whether it's required under
   3 state law, but it's not required by the NVRA.                    The
   4 initial canvass mailing to identify people who may

   5 have moved was non-forwardable, which is contrary to

   6 the NVRA.

   7               THE COURT:      And it was in kind of response to
   8 the fact that it had just -- for years, hadn't been

   9 done.

  10               MR. POPPER:      Nine years, that's right.
  11               THE COURT:      That's right.
  12               MR. POPPER:      And then, Your Honor, the
  13 obligation to send an 8(d)(2) notice existed

  14 independently of the consent decree --

  15               THE COURT:      Right.
  16               MR. POPPER:      -- in August 2018.         It existed
  17 once, as a matter of reasonable construction of the

  18 statute once they identified people who likely were no

  19 longer registered in Kentucky.

  20               And so the loss is real, and the fact that
  21 they're trying hard now doesn't make up for what has

  22 been lost.        And the only thing that can make it up,
  23 Your Honor, is to extend the concern -- the term of

  24 the consent judgment.

  25               To the extent that the Court was asking about
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 39 of 81 - Page ID#:
                                    1240
                                                                              39




   1 policy, I addressed this -- if the Court was asking --

   2 the policy behind the NVRA, you know, it was a

   3 Congressional edict.           It has the force of law, and
   4 should be obeyed for that reason.                It was part of the
   5 bill that both guaranteed that more people would be

   6 registered to vote, but there would be safeguards

   7 about whether their registrations were valid.

   8               It does permit voting by people by
   9 affirmation if they're designated as someone who

  10 received a notice and didn't return it, and that is

  11 susceptible to fraud.

  12               There are other reasons, Your Honor, that go
  13 beyond the scope of the record.               For example, it has
  14 been argued, I've seen it argued, and I've argued it

  15 myself, that where parties -- I'm sorry -- individuals

  16 or groups seeking to undertake get-out-the-vote

  17 efforts depend on a registration list for their

  18 mailings and their contacts, it becomes more expensive

  19 for them to do that.           It also looks bad.
  20               And when it comes to voter registration, Your
  21 Honor, we respectfully submit, it shouldn't look bad;

  22 it should look clean.            All that being said, Congress
  23 has made this determination, and Kentucky is bound by

  24 it.

  25               Now, with respect to that particular issue,
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 40 of 81 - Page ID#:
                                    1241
                                                                              40




   1 whether it's two general federal elections or four

   2 general federal elections, as may be the case under

   3 certain interpretations of Kentucky law, that is a

   4 separate issue, Your Honor.              That's the second breach
   5 that we alleged, and it would be important not to

   6 conflate the two.

   7               The first issue, whether they breached the
   8 agreement by not conducting a mailing prior to August

   9 2018 --

  10               THE COURT:      Not just any mailing, not --
  11               MR. POPPER:      The 8(d)(2).       The 8(d)(2)
  12 federal mailing is a matter of contract construction.

  13 And the wanted -- paragraph 34(c) has two mailings and

  14 two dates, two sets of dates saying the date for May

  15 23, to August 8, when a mailing is expected.                    And it
  16 has that important word, as we pointed out, Your

  17 Honor, "includes."           When you're talking canvass
  18 mailing, you know, it says, Here are the required

  19 procedures for any comprehensive plan.                  That's the
  20 long-term way we're going to fix this problem.                    Any
  21 comprehensive plan must include procedures for

  22 conducting a canvass mailing in these time frames

  23 ending August 8, which include where a canvass mailing

  24 is returned, procedures for sending 8(d)(2) notices,

  25 and you get that by the cross-reference to 34(d).
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 41 of 81 - Page ID#:
                                    1242
                                                                              41




   1               THE COURT:      So let's say I make a decision on
   2 the meaning of that contract provision.                  What impact
   3 does that have on 8(d)(2) mailings going forward, if

   4 any?

   5               MR. POPPER:      Pardon?
   6               THE COURT:      If any?     I mean, I could decide
   7 that it was in compliance.             If I decide it wasn't in
   8 compliance, does either of those decisions --

   9               MR. POPPER:      I see.
  10               THE COURT:      -- impact 8(d)(2) mailings going
  11 forward?

  12               MR. POPPER:      To the extent I understand the
  13 Court's question, it's related to what's the harm now;

  14 what can we do now?

  15               THE COURT:      That's it.
  16               MR. POPPER:      Yeah.     With 150,000 extra
  17 registrations carried on the rolls, Your Honor, there

  18 is an administrative cost to the state.                  There is an
  19 administrative burden in terms of arranging to have

  20 them removed, not in 2020, but in 2022.                  This burden
  21 is occurring at the same time that other mailings are

  22 going out, and other people either are or not

  23 responding to the federal 8(d)(2) mailing.                   The state
  24 has to have procedures in place to deal with the

  25 proper removal of these registrations.                  It's threw in
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 42 of 81 - Page ID#:
                                    1243
                                                                              42




   1 effect 150,000 extra registrations on the fire, so to

   2 speak, for two more years.             The administrative burden
   3 is the harm.

   4               And the other harm, Your Honor, is breaching
   5 an order of this Court, an order that did not have an

   6 escape clause, as the Court has pointed out.                    And that
   7 breach -- I mean, Your Honor has asked at a number of

   8 times, why did it happen?             And I understand the
   9 Court's directive not to get into the minutia of the

  10 facts, but in this case, I must.

  11               The reasons why it was explained to have
  12 happened have changed from staff constraints, which

  13 was the first explanation, to equity, which is the

  14 second explanation.           And they sound like post-hoc
  15 rationalizations.

  16               I respectfully submit that the Court should
  17 vindicate the power of the order that it issued that

  18 was breached, and not because anyone acted in any kind

  19 of good or bad faith, but because it was this Court's

  20 order.      And as I started with, it was also the law all
  21 along, regardless of whether any order was in place.

  22               And, Your Honor, the second set of issues
  23 still hasn't been adequately addressed, and I believe

  24 that it turns on the phrase "immediate."

  25               Initially in our motion papers, we were
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 43 of 81 - Page ID#:
                                    1244
                                                                              43




   1 concerned that what this was all leading up to by

   2 suggesting that Kentucky law doesn't put someone on

   3 the inactive list.           But the parties were concerned.
   4 There's an email from Jennifer Scutchfield referring

   5 to a possible eight-year removal cycle.                  But what we
   6 were concerned with was that this a sly way to turn

   7 two general federal elections into four general

   8 federal elections, two to get on the inactive list,

   9 and two more to be removed.              Now --
  10               THE COURT:      Okay.    So I'm -- and I'll let you
  11 continue, but is that true then going forward?                    Right?
  12 So that -- I understand in terms of the context of the

  13 consent agreement why two elections could get turned

  14 into four because this is kind of about when to turn

  15 on the spigot, right?

  16               MR. POPPER:      Right.
  17               THE COURT:      The spigot's now turned on, and
  18 the law doesn't allow them to turn it off; it's got to

  19 stay on going forward in terms of these notices.                     So
  20 now that the spigot's on -- and should I be

  21 concerned -- I might be concerned that they turn it

  22 off and they don't send the notice, but is that just

  23 an anomaly of the way they interpreted the law to get

  24 the spigot turned back on?

  25               MR. POPPER:      Well, Your Honor, we would
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 44 of 81 - Page ID#:
                                    1245
                                                                              44




   1 submit that it's a way to interpret the spigot as a

   2 completely different thing, and it is, and it is under

   3 federal law.

   4               Under Husted, people who have -- registrants
   5 who have received a notice and not responded to it

   6 must be removed in that statutory period.                   To turn the
   7 two general federal elections into four is contrary to

   8 federal law.        It's also contrary the way they read the
   9 inactive period is you don't get on the inactive list

  10 until two general federal elections have elapsed.                      If
  11 that's the case, you don't have to affirm your address

  12 when you show up to vote unexpectedly.

  13               THE COURT:      So this again, is really a
  14 question about educating me.              Is -- are you concerned
  15 about that going forward?             Or are you just simply
  16 concerned about that because of the way it unfolded

  17 with the agreed on canvassing manor in this case?

  18               MR. POPPER:      Absolutely going forward.
  19               THE COURT:      Okay.
  20               MR. POPPER:      Absolutely going forward.            To
  21 have the entire country, or, forgive me, 43 states and

  22 the District of Columbia removing registrants after a

  23 notice is sent in two general federal elections, and

  24 to have Kentucky, and Kentucky alone, removing

  25 registrants after two general federal elections, and
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 45 of 81 - Page ID#:
                                    1246
                                                                              45




   1 two more general federal elections would be contrary

   2 to federal law would be wrong, and we're concerned

   3 about it from here to the end of the consent judgment.

   4               THE COURT:      Both the Secretary of State's
   5 office and the Board of Elections agree with the two

   6 election rule.

   7               MR. POPPER:      Not quite, Your Honor.           The
   8 State Board of Elections does agree, and this is based

   9 on their papers.          Something is wrong with the papers,
  10 I respectfully submit, from Secretary Grimes because

  11 she says -- and the place where she says it is ECF 57

  12 at page 20 -- she says that, "Nothing requires the

  13 immediate removal of a registrant who has received a

  14 notice and two general federal elections have

  15 elapsed."

  16               Is "immediate" a word that's somehow in play?
  17 Does "immediate" mean, as Luke Morgan wrote in a

  18 letter in 2018, does it mean 45 days after -- in other

  19 words, you're placed on the inactive list, I believe

  20 Mr. Morgan said, 45 days after a notice is sent,

  21 you're on the inactive list.              Or does the Secretary
  22 interpret the law to be that after two general federal

  23 elections after a notice is sent, you are instantly

  24 placed on the inactive list, and eligible to be

  25 removed?       And is she suggesting that there's some
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 46 of 81 - Page ID#:
                                    1247
                                                                              46




   1 other period of time beyond the fact that you become

   2 eligible to be removed immediately?

   3               Now, Your Honor, if we're talking about 10
   4 days or 45 days, we're not concerned.                 But are we
   5 talking about two more general federal elections?

   6 What is the alternative to "immediate?"                  And the fact
   7 that we don't know is why we're still here asking for

   8 this clarification.

   9               THE COURT:      So stay right where you are.             And
  10 you've kind of highlighted about one of about six to

  11 ten reasons that I thought this hearing could be

  12 helpful at this particular stage because that was a

  13 point of confusion for me as well in terms of

  14 briefing.       The good news is, the legal representative
  15 of the Secretary of State's here.

  16               Mr. Meyer, I'm going to turn to you and see
  17 if you can kind of provide a response to that and kind

  18 of clarify the position of this Secretary of State in

  19 terms of what the compliance means.                 Because I think
  20 both sides are asking me, in some ways, to work

  21 through this and decide what the law is and rule on

  22 what the law is.

  23               And you can stay there, and you can stay up
  24 here, Mr. -- you don't have to switch places, so ...

  25               MR. MEYER:      We've never -- so the position of
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 47 of 81 - Page ID#:
                                    1248
                                                                              47




   1 the Secretary of State's office is the 8(d)(2) notice

   2 goes out, two federal elections occur, and after that

   3 second election, there must be a determination of

   4 whether or not any of these people voted.                   So you got
   5 150,000 people that are on the list of people who have

   6 not responded to the 8(d)(2) notices.

   7               THE COURT:      Right.     So you want to find out
   8 have they voted in either of those two elections?

   9               MR. MEYER:      Correct.     Correct.      And then at
  10 that point, the State Board of Elections, they are

  11 subject to removal.

  12               THE COURT:      So when you say "subject to
  13 removal," are they removed automatically?

  14               MR. MEYER:      I don't know if it's automatic.
  15 I think the State Board of Elections has to do

  16 something.        I think they have to --
  17               THE COURT:      Do they have discretion -- does
  18 the State Board of Elections have any discretion about

  19 whether they should be removed or not?                  We'll let the
  20 State Board of Elections --

  21               MR. MEYER:      We have never taken the position
  22 that -- we have never taken a position on that one way

  23 or the other.         But my belief is that those people
  24 should be removed by the State Board of Elections

  25 after they figure out whether or not they have voted
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 48 of 81 - Page ID#:
                                    1249
                                                                              48




   1 in either of the two elections.

   2               THE COURT:      How long do you -- does -- how
   3 long do you get to do that?

   4               MR. MEYER:      I've seen emails just -- and this
   5 is just -- this isn't a matter of fact, but I've seen

   6 emails that sometimes that can take three months, but

   7 that's -- that's Luke's -- or Mr. Morgan.

   8               THE COURT:      We'll let you both respond to
   9 this.      But would the Secretary of State's position be
  10 consistent with this statement, which is once the

  11 8(d)(2) notice has been sent, once an election passes

  12 and the voter does not vote in that election, a second

  13 election passes and the voter does not vote in that

  14 election, they must be immediately removed from the

  15 rolls?

  16               MR. MEYER:      Well, let me say this.          The, the
  17 word "must" is an interesting word because there is

  18 a -- there's dicta, and they take the position that

  19 they must be removed.            That arises from some dicta in
  20 a Supreme Court case.

  21               And I will say this, we don't dispute -- we
  22 don't -- we've never taken a position on that issue,

  23 and we are fine if the State Board decides they must

  24 be removed.        So I don't want to -- I don't want to
  25 concede that they --
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 49 of 81 - Page ID#:
                                    1250
                                                                              49




   1               THE COURT:      Because you're -- the Secretary
   2 of State can't remove them?

   3               MR. MEYER:      Correct.     We're fine with them
   4 removing them.

   5               THE COURT:      Okay.    Mr. Morgan, take my
   6 statement --

   7               MR. MORGAN:      The State Board of Elections --
   8               THE COURT:      -- 8(d)(2) notice goes out,
   9 election occurs, a federal election occurs, the voter

  10 does not vote, a second federal election occurred, the

  11 voter does not vote, must they, under the NVRA,

  12 because that's really what I'm focused on.                   I'll have
  13 to get into the weeds on the implementing statute as

  14 well -- must they on the NVRA immediately be purged

  15 from the rolls?

  16               MR. MORGAN:      They must be removed from the
  17 rolls.      I'm going to quibble over the immediacy
  18 because there are -- that -- there's the very real

  19 potential that someone had voted, and it will take

  20 approximately 60 days for the county clerks to bring

  21 in the voter rolls for that election, and so we're

  22 talking 2022 here.

  23               THE COURT:      So my, my statement, my framing
  24 of this, it's a given that they did not vote in the

  25 first election, and it's a given that they didn't vote
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 50 of 81 - Page ID#:
                                    1251
                                                                              50




   1 in the second election?

   2               MR. MORGAN:      They are to be removed.
   3               THE COURT:      I think what you're saying to me
   4 is there's a mechanism to figure out whether they

   5 voted in those two elections.              But once you've
   6 determined that they haven't voted in those elections,

   7 they must immediately be removed from the rolls.

   8 There's no waiting period, there's no due process to

   9 the voter -- any more due process to the voter, under

  10 the NVRA they're purged from the rolls?

  11               MR. MORGAN:      Correct.
  12               THE COURT:      Do you agree, Mr. Popper?
  13               MR. POPPER:      I do, Your Honor, and --
  14               THE COURT:      So what's the concern -- do you
  15 recognize that there may be a period of time to make

  16 sure that the predicate of did not vote in those

  17 elections is confirmed by the State Board of

  18 Elections?

  19               MR. POPPER:      A credit process?         Absolutely,
  20 Your Honor.        There is in every state that does this.
  21               THE COURT:      And how long does that typically
  22 take?

  23               MR. POPPER:      Thirty (30) to 45 days is what
  24 I've heard, but we would not blink at 60 days.

  25 Forgive me.        To the extent that we were free to craft
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 51 of 81 - Page ID#:
                                    1252
                                                                              51




   1 the agreement and issue orders, we would not blink at

   2 60 days.

   3               THE COURT:      Okay.    So are you -- I'm not
   4 asking whether you're comfortable with the

   5 implementation thus far, but are we all on agreement

   6 of what's required under the NVRA?

   7               MR. POPPER:      Just for removals, Your Honor,
   8 just for removals, not for the affirmation under

   9 20507(e).

  10               THE COURT:      All right.      I made a note to get
  11 you to flesh out this affirmation issue for me, so

  12 let's turn to that now.            Why don't you do that.
  13               MR. POPPER:      Yes.    Your Honor, federal law --
  14 while the NVRA does not define inactive registrants,

  15 the CFR does, and we cite that -- it is -- okay.                     I
  16 don't have it to hand, but I believe that it's on page

  17 11 of our opening brief, and it's a CFR citation.                      And
  18 it says that, "Inactive means that you've received an

  19 8(d)(2) notice and the clock has essentially started

  20 ticking."       What it actually says is, "Inactive voters
  21 means registrants who have been sent but have not

  22 responded to a confirmation mailing sent in accordance

  23 with what is now the NVRA's federal cite, and have not

  24 since offered to vote."            That's an inactive
  25 registrant.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 52 of 81 - Page ID#:
                                    1253
                                                                              52




   1               What we're concerned about is if Kentucky law
   2 is read not to put someone in an inactive status until

   3 two general federal elections have elapsed, then as

   4 long as you're not in the inactive status, the

   5 defendants may be taking the position that you don't

   6 have to affirm that you live where you say you live,

   7 and that's a federal requirement.

   8               THE COURT:      So the notice gets sent out, a
   9 number of different things are going to happen.                     One
  10 is you can get a response back that says that this

  11 voter's been moved, right?             One is it can get sent
  12 back as undeliverable?

  13               MR. POPPER:      Yes, Your Honor.
  14               THE COURT:      One is it gets sent, but there's
  15 no response at all.           It assumes it got delivered, but
  16 nobody's responding?

  17               MR. POPPER:      Yes, Your Honor.
  18               THE COURT:      That's the category you're
  19 referring to --

  20               MR. POPPER:      With respect to --
  21               THE COURT:      -- that implicates the inactive
  22 voter --

  23               MR. POPPER:      With respect to this issue, Your
  24 Honor, may also concern the undeliverable.                   It may
  25 also concern mail that goes out and comes back and is
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 53 of 81 - Page ID#:
                                    1254
                                                                              53




   1 stamped by the Post Office as undeliverable.

   2               THE COURT:      Yeah.    Got it.      So this is a
   3 chronology issue again.            What happens -- when does the
   4 clock start to tick in terms of the two elections in

   5 those -- in possibly those two circumstances?

   6               MR. POPPER:      Yes, Your Honor, but not quite,
   7 I believe, as you've phrased it.                The question is for
   8 the elections that occur within that statutory

   9 framework, which we all may agree on, which is your

  10 two general federal elections plus 60 days for a

  11 credit process.

  12               If you do show up to vote unexpectedly
  13 because you were thought to have moved, they may send

  14 you a notice.         But if you do show up to vote, you need
  15 to affirm your registration -- or, sorry, your address

  16 in order to be permitted to vote.                The NVRA says yes.
  17               THE COURT:      And your concern is that people
  18 show up to vote who had gotten a notice, and there's

  19 no affirmation process taking place at the polls?

  20               MR. POPPER:      That's correct, Your Honor.             And
  21 that would happen because under Kentucky law, you're

  22 not on the inactive list, because by the

  23 interpretation, which we believe is, by the way, an

  24 absolutely incorrect interpretation.                 But regardless,
  25 by that interpretation, the inactive list doesn't
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 54 of 81 - Page ID#:
                                    1255
                                                                              54




   1 spring into existence for two general federal

   2 elections, so they don't have to affirm their

   3 addresses.

   4               THE COURT:      All right.      Stay right there.
   5 Mr. Meyer's studying carefully.               Do you want to take a
   6 minute and kind of consult?              I mean, I'm not -- we've
   7 got all afternoon here.            I'm not sure what time your
   8 flight is.

   9               MR. POPPER:      Tomorrow morning, Your Honor.
  10               THE COURT:      Tomorrow.      All right.      Well,
  11 we've got till midnight at least tonight.

  12               So I'm interested in the chief election
  13 officer's position on this, kind of what's this

  14 Secretary of State's position on that requirement,

  15 that affirmation requirement as it relates to those

  16 voters who were sent a notice, there's no response or

  17 it's undeliverable, subsequently show up to vote, does

  18 anything have to happen at the polls before they can

  19 vote?

  20               MR. MEYER:      I mean, we've never taken the
  21 position that the federal law or -- and the state, I

  22 believe, and Luke was looking for it; there's a state

  23 law that has a similar requirement, that it should be

  24 complied with.

  25               I mean, there's not -- so -- and I'm just
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 55 of 81 - Page ID#:
                                    1256
                                                                              55




   1 looking at -- I mean, it says, you know, registrant is

   2 moot from an address in the area covered by a polling

   3 place, shall be permitted to vote at that polling

   4 place upon oral or written affirmation.

   5               So the Secretary's never contested that.
   6 That wasn't at issue in the consent judgment.                    There's
   7 never been any position taken on that issue in state

   8 court.      We have no disagreement with the law, and we
   9 think everybody should follow any obligation, any

  10 obligation or legal requirement that one has if they

  11 have not responded to a letter before they can vote,

  12 so ...

  13               THE COURT:      Okay.    Mr. Morgan, what's the
  14 position of the State Board of Elections on this

  15 factual predicate?

  16               MR. MORGAN:      That an affirmation needs to be
  17 made.

  18               THE COURT:      Okay.    So --
  19               MR. MORGAN:      And, if I may?
  20               THE COURT:      Please.     Oh, please, yes.
  21               MR. MORGAN:      Which is part of the reason why
  22 in the State Board's response, we asked for this

  23 guidance that you're giving, because shortly before

  24 filing this response, we were across the street in

  25 state court and we were getting direction there.                     And
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 56 of 81 - Page ID#:
                                    1257
                                                                              56




   1 the -- we just want to make sure we're all abiding by

   2 one set of rules here because I don't think that the

   3 state and federal rules are that different.                   The state
   4 rules may not have as much detail as some of the

   5 federal and -- but I, I recall, having been present in

   6 the state court proceedings, that there was concern

   7 about having this affirmation, and that the, the

   8 difficulty, the pragmatic problems that causes to, to

   9 have all of these affidavits, 'cause that's how it

  10 manifests -- this affirmation manifests in these voter

  11 affidavits, so ...

  12               THE COURT:      As I recall, the federal
  13 proceedings were not implicated at all in the state

  14 court proceedings.

  15               MR. MORGAN:      That's correct.
  16               THE COURT:      There was no even discussion
  17 really at least in the -- kind of what I've seen.

  18 There may have been an argument in the federal

  19 proceedings.

  20               MR. MORGAN:      No.    I think that that is --
  21 there really wasn't a lot of discussion, that's for

  22 sure, and as I read the order, there certainly is

  23 nothing pertaining to federal law.

  24               There is this lawsuit that the Kentucky
  25 Democrat Party has filed against the State Board of
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 57 of 81 - Page ID#:
                                    1258
                                                                              57




   1 Elections in state court.             Frankly, Judge, I think it
   2 would be beneficial to have just one lawsuit deal with

   3 all these issues, rather than something here,

   4 something there.

   5               THE COURT:      Which jurisdiction should decide
   6 it?

   7               MR. MORGAN:      This Court.
   8               THE COURT:      Does the Secretary of State
   9 agree?

  10               MR. MEYER:       Well, no.      The issue before the
  11 state court was an issue -- first of all, it related

  12 to a state election, so the NVRA wouldn't pertain to

  13 that election.         And the question before the Court in
  14 Franklin Circuit Court was whether or not people who

  15 had received an 8(d)(2) notice should be removed from

  16 the list of eligible voters that was provided to the

  17 public and to the -- so it was a particular issue of

  18 state law.        It was resolved.        There's been no
  19 allegation in this court or in that court that anybody

  20 failed to abide by the requirement of an affirmation

  21 during the past election.

  22               And what our position is, with all due
  23 respect to Mr. Morgan, is that while the State Board

  24 may like your view on certain issues, it's not the

  25 place of the Court to get advisory opinions on legal
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 58 of 81 - Page ID#:
                                    1259
                                                                              58




   1 issues that are not squarely about the language in the

   2 consent decree.

   3               THE COURT:      So let me, let me turn back to
   4 that point, Mr. Popper, because I do feel like there's

   5 a little bit of a tendency -- everybody's kind of

   6 saying the right thing here, right?                 But it's like
   7 Reagan said, "You trust, but verify."                 And it seems
   8 like the plaintiff here in Judicial Watch is, Yeah,

   9 but we don't think they're going to do it, right?                      All
  10 right.      You may have some grounds to believe that.                  As
  11 a watchdog institution, that's kind of what your job

  12 is, to try to, you know, hold people accountable and

  13 hold their feet to the fire using the legal process

  14 fairly.       And I have great respect for that.              But I'm
  15 not in the business of preemptively deciding things

  16 until it comes to pass that they actually don't do it,

  17 right?      The suspicion when they -- when there's an
  18 agreement on what the federal law is here, then that's

  19 kind of where my job ends.             And if they don't comply
  20 with federal law, then I go back to work.

  21               MR. POPPER:      Your Honor, what troubles us and
  22 what continued to trouble me and trouble us was that

  23 there was no disagreement on what Kentucky law meant,

  24 until about May of this year.              Then there was a new
  25 approach, and suddenly the KDP was arguing the same
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 59 of 81 - Page ID#:
                                    1260
                                                                              59




   1 approach, and the -- what the approach meant was

   2 unclear.

   3               And, Your Honor, we filed a -- our motion
   4 practically begging for the elucidation we seemed to

   5 have received today, and we didn't get it.                   And what
   6 we were told along the way was that we and the Court

   7 should wait until the end of the agreement --

   8               THE COURT:      Right.
   9               MR. POPPER:      -- to see whether they've done
  10 it right.       And as I've pointed out, and as the Court
  11 is aware and has pointed out, every lost election is

  12 gone for good.

  13               THE COURT:      Well, I think you were well
  14 within your rights under the consent decree and the

  15 jurisdiction of this Court to file the motion you

  16 filed.      I have no -- I don't think it was
  17 improvidently filed.           I don't think it's asking -- it
  18 requires me to resolve it, and I'm going to resolve

  19 it.     And I want to talk in a moment before we're done
  20 about the timing of the -- about the timing of that.

  21               I do think, though, this consent agreement
  22 might need to be extended.             But I think it's a fair
  23 point to say let's let this unfold.                 We're trying
  24 here.      We agreed on what the law is.             There is some
  25 disagreements that need to be resolved, and, you know,
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 60 of 81 - Page ID#:
                                    1261
                                                                              60




   1 my job will be to resolve those legal disagreements as

   2 it relates to the consent agreement.                 But it may be
   3 that we just need to defer that decision.                   I don't, I
   4 don't -- I can foresee a situation in which it will be

   5 important to extend the period of time that these

   6 parties should operate under a consent agreement, and

   7 the order of the Court as a decree, but it might be

   8 provident to wait, decide the issue that's in front of

   9 us in terms of the conflicts that are clear that there

  10 are some conflicts in terms of the application of the

  11 NVRA, but not just simply extend the two-year request,

  12 as I recall, on the prospect that we're going to need

  13 another -- and it's already clear we're going to need

  14 another two years.

  15               MR. POPPER:      Well, Your Honor, I wouldn't put
  16 it that way, that it's already clear that we're going

  17 to need another two years because of some

  18 interpretation of Kentucky law.

  19               I would absolutely agree that the
  20 consequences of that are very much dependent on what

  21 they stand up today and say.              And to the extent they
  22 say the right thing, then that's the right thing.                      And
  23 they've said it to the Court; they've said it to a

  24 federal judge.

  25               THE COURT:      It sounds like in some respects
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 61 of 81 - Page ID#:
                                    1262
                                                                              61




   1 you think they have said the right thing.

   2               MR. POPPER:      From what I've heard right now,
   3 Your Honor, it sounded like the right thing, both

   4 about the affirmation, unless we -- Your Honor knows

   5 how you go back to a record and look at it and say,

   6 "Did they really say that?"              But to the extent they've
   7 said the right thing --

   8               THE COURT:      The court reporter can already be
   9 put on notice that this transcript will be required

  10 for this hearing, so ...

  11               MR. POPPER:      But, Your Honor, that's just
  12 about the interpretation issue.               150,000 registrations
  13 that should have been cleaned up by 2020 November,

  14 will be on the voter rolls for two more years, subject

  15 to whatever fraud may occur, subject to whatever

  16 additional expense may occur to those who are trying

  17 to use that list for other purposes, and just frankly,

  18 in plain violation of the United States Code.                    Nine
  19 (9) years has become 11 years during the pendency of

  20 this consent judgment.            That can't be right.
  21               THE COURT:      All right.      I think I understand
  22 that point.        I think it's a fair point.
  23               Let me ask you this.         What would be the
  24 position of Judicial Watch as it relates to the change

  25 in administrations?
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 62 of 81 - Page ID#:
                                    1263
                                                                              62




   1               So what we know is that on January 6, or
   2 whatever the date is, there'll be a new Secretary of

   3 State.      That, you know, changes the -- perhaps the
   4 litigation position of that particular office.                    I
   5 don't know that it has any impact necessarily on the

   6 Board of Elections, although political changes often

   7 changes the composition of members of the board.

   8               What would be your recommendation in terms of
   9 the management of the case, given that particular

  10 circumstance, which is -- seems to me to perhaps had

  11 some impact on the litigation posture in this case?

  12               MR. POPPER:      Well, Your Honor, with respect
  13 to the second breach, the interpretation of the law,

  14 which again, pending close review of the record seems

  15 to have been resolved.            And pending agreement on the
  16 third issue of breach, which we've raised, which we

  17 haven't really discussed, about treating undeliverable

  18 marks from the Post Office differently from people who

  19 just failed to respond, and there's a denial from the

  20 Secretary of State that that ever happened.

  21               THE COURT:      That was category two.          So let's
  22 address that and let's see what the position is of --

  23 what is the stat -- what happens to undeliverables?

  24 Either one of you can begin.              I want to try to get a
  25 sense of your position and your representation on
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 63 of 81 - Page ID#:
                                    1264
                                                                              63




   1 behalf of your client.

   2               MR. MEYER:      I think that the issue raised was
   3 you send an 8(d)(2) notice out, and there's zero

   4 response.

   5               THE COURT:      Right.
   6               MR. MEYER:      And the position, I think, from
   7 Mr. Morgan has been consistently that you got to give

   8 a certain amount of time to see if they will respond.

   9 I think that period of time has been 45 days.                    And if
  10 the person doesn't respond in 45 days, that person is

  11 treated just the same as if it was responded -- it was

  12 received as undeliverable.

  13               THE COURT:      I imagine you're okay with that,
  14 if that's what in fact happens?

  15               MR. POPPER:      Yes, Your Honor.
  16               MR. MORGAN:      That's correct, Judge.           And that
  17 is -- you know, part of the plan that the State Board

  18 of Elections has been working and developing in

  19 writing with the input of the Department of Justice

  20 and Judicial Watch.           I mean ...
  21               THE COURT:      Okay.    So help me know what
  22 relief you're seeking?            What am I to do about your
  23 concern that that might not actually be happening?

  24               MR. POPPER:      Your Honor, to the extent that
  25 the representations have been made to the Court that
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 64 of 81 - Page ID#:
                                    1265
                                                                              64




   1 that is what should happen, the extent to which it has

   2 not been happening isn't something -- I mean, how to

   3 put this.

   4               Here is an occasion, Your Honor, where the
   5 Court's concern about what does this mean going

   6 forward can be cured if it's no longer done.                    Go and
   7 sin no more.        That can work with respect to the second
   8 and the third breach, although the offense to the

   9 Court's consent judgment remains in the offense to the

  10 law, but the practical effect can be cured.                   The first
  11 one can't.

  12               And to turn back, Your Honor, to your
  13 question about what does a change in administration

  14 mean?      It means nothing, about 150,000 registrations
  15 that are still on the rolls.              It could have had an
  16 effect on the second and third breaches.                  But if we're
  17 all in agreement about what those mean, and we've made

  18 these representations to a federal judge, that's

  19 probably less important.

  20               The first breach, Your Honor, is unfixable.
  21               THE COURT:      Are you -- is part of the relief
  22 you're seeking, though, is for a decision by the Court

  23 that in essence requires state government entities to

  24 process those 150,000 as if the breach had not

  25 occurred, or what you describe as the breach?
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 65 of 81 - Page ID#:
                                    1266
                                                                              65




   1               MR. POPPER:      Your Honor, I don't believe that
   2 the Court can order that kind of relief.

   3               THE COURT:      I don't either.
   4               MR. POPPER:      Yeah.
   5               THE COURT:      Yeah.    Okay.
   6               MR. POPPER:      So no, Your Honor.
   7               THE COURT:      Okay.    Good.     All right.      One of
   8 the things I always say at this point in the arguments

   9 is, you came here today wanting to make sure that you

  10 had made certain points based on what's pending in

  11 front of me.        I want to make sure you've had the
  12 opportunity to do that, sir.              So is there anything
  13 else you want to focus on?

  14               MR. POPPER:      Your Honor, I believe we had a
  15 full opportunity, for which I thank the Court, and no,

  16 there is nothing further.

  17               THE COURT:      I appreciate the accommodation.
  18 This ripened on December 4, as I recall.                  It's a
  19 difficult time of year to travel.                Originally I was
  20 thinking about trying to schedule this on Friday, but

  21 I don't want to schedule this on the Friday before the

  22 holiday, and so I appreciate you accommodating on a

  23 relatively short time frame to appear here in the

  24 Eastern District, and appreciate that very much.

  25 Thank you, sir.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 66 of 81 - Page ID#:
                                    1267
                                                                              66




   1               Mr. Meyer, the reason I expedited this was to
   2 make sure that the position of this Secretary of

   3 State, they felt like they had had a full opportunity

   4 to state on the record their position, not

   5 characterized by anybody else, but characterized by

   6 the legal representative of the Secretary of State.

   7 So I want to make sure you feel like you've had an

   8 opportunity to do that, and any points that you wanted

   9 to make coming in here today, you've had the

  10 opportunity to do that.

  11               MR. MEYER:      Only I appreciate that, Your
  12 Honor.      I think I've been given an opportunity to make
  13 those points.

  14               With respect to the one, it sounds like,
  15 remaining issue, which is whether to extend the

  16 consent decree now, we have -- and we're using the

  17 150,000-person figure, some of those 150,000 people

  18 will vote between now and 2022.               Some of those 150,000
  19 people will make communication with their precinct or

  20 their local county clerk.             Some of those people will
  21 presumably register in other states, and that, as I

  22 understand it, there is a process that is now in place

  23 to gain information about that, that the State Board

  24 is -- and if this Court extending the period of time

  25 right now will not affect what the Court and what the
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 67 of 81 - Page ID#:
                                    1268
                                                                              67




   1 State Board does with the remaining people in 2022.

   2               So the 150,000 people that have not responded
   3 to the 8(d)(2) notices will not be affected by any

   4 relief the Court make -- renders today.                  And so our
   5 suggestion, as we've -- as I've already said, not to

   6 be redundant, is that the Court continue to rely on

   7 the Department of Justice and Judicial Watch to

   8 monitor what's going on in the Commonwealth, and if

   9 they believe there are problems going forward, they

  10 will raise it to your attention.                And then at the
  11 appropriate time, you can determine whether you

  12 need -- whether the parties have been -- have achieved

  13 substantial compliance, and whether it's necessary to

  14 extend the time of the consent decree at the

  15 appropriate time.

  16               THE COURT:      Thank you, Mr. Meyer.          Mr. Morgan
  17 --

  18               MR. MORGAN:      Thank you, Judge.
  19               THE COURT:      -- same, same opportunity for
  20 you, sir.

  21               MR. MORGAN:      If the Court please, there's
  22 been no breach.         The State Board of Elections is
  23 working on compliance with the consent decree, as well

  24 as drafting and updating, in an ongoing process, the

  25 comprehensive plan that -- we've heard nothing really
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 68 of 81 - Page ID#:
                                    1269
                                                                              68




   1 about -- I've alluded to it just a little bit in

   2 regards to this 45 days.

   3               This is an ongoing process, both the
   4 comprehensive plan, but also the consent judgment, and

   5 that is reflected by the document -- the consent

   6 judgment itself, that this is a dynamic, evolving

   7 document, and the State Board of Elections is --

   8 stands firm behind the law, stands firm by its actions

   9 and --

  10               THE COURT:      And asks the Court to promptly
  11 rule on the pending motions.

  12               MR. MORGAN:      Indeed.
  13               THE COURT:      Okay.    That's really a question
  14 about whether you have a different position in terms

  15 of whether there's any need to defer.                 And just to
  16 make clear, because it's the office that's most

  17 affected initially in terms of a change of

  18 administration, you're not making any requests for any

  19 deferral in terms of a decision on behalf of the

  20 office of Secretary of State?

  21               MR. MEYER:      Well, I mean, I don't know -- we
  22 would believe that it's appropriate for you to rule on

  23 the motion, but our belief is that the ruling on the

  24 motion should be to defer a decision on whether or not

  25 to extend.
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 69 of 81 - Page ID#:
                                    1270
                                                                              69




   1               THE COURT:      On that part of it?
   2               MR. MEYER:      Correct.
   3               THE COURT:      But there are other issues
   4 presented as well.

   5               MR. MEYER:      Well, I think the only two other
   6 issues, there's simply no dispute.                There's -- and
   7 it's a request for an advisory opinion.                  We agree that
   8 people who don't respond should be treated similarly

   9 to people whose mail is -- responded -- are returned

  10 as undeliverable.

  11               And the only other issue was whether or not
  12 our position concerning Kentucky law on the state

  13 statutory -- statutorily defined term inactive list

  14 negatively impacts any obligation to comply with

  15 federal law.        We've never contended that.             I don't
  16 think there's any lingering dispute on that issue.

  17               THE COURT:      Mr. Popper, am I pronouncing your
  18 name correctly?

  19               MR. POPPER:      Yes, Your Honor.
  20               THE COURT:      Okay.
  21               MR. POPPER:      It's like corn popper.
  22               THE COURT:      With a name like Van Tatenhove, I
  23 try to get it correct, but I'm not very successful

  24 sometimes.

  25               So I think you would agree, after careful
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 70 of 81 - Page ID#:
                                    1271
                                                                              70




   1 review by everybody of the record today, that one

   2 result might be just simply to deny the motion as moot

   3 because the parties agree to the legal issues before

   4 we begin today could have been interpreted as being in

   5 context, with the exception of the extension.

   6               MR. POPPER:      With the exception of the
   7 extension --

   8               THE COURT:      I'm not asking you to concede
   9 that that should be the result, but it -- but as I

  10 listened to your argument, you said, "This is helpful

  11 today because we're now clarifying the positions of

  12 these two parties?"

  13               MR. POPPER:      I see the logic of what Your
  14 Honor is saying, yes, sir.

  15               THE COURT:      Okay.    That's -- you're a very
  16 good lawyer, and that's a fair -- a very fair

  17 response.

  18               We have other entities represented here
  19 today, so I don't want to overlook the Attorney

  20 General's office or the Department of Justice, or

  21 anybody else, who came in today feeling like they

  22 needed to make a particular point, or thought it would

  23 be helpful to make a particular point, so just kind of

  24 a last call.        I'm not looking for anything in
  25 particular, but ...
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 71 of 81 - Page ID#:
                                    1272
                                                                              71




   1               MS. RUPP:      Yes, Your Honor.        The United
   2 States would like to be heard on several points, if I

   3 may.

   4               THE COURT:      I'd be pleased to hear from you.
   5               MS. RUPP:      Okay.    I will come to the podium.
   6 I believe I'll be able to be heard better.

   7               THE COURT:      I think that'd be a good idea.
   8               MS. RUPP:      There were a couple of points that
   9 were not quite made, and so I would like to put them

  10 to Your Honor.

  11               The first is with regard to the
  12 interpretation of the consent judgment and what it

  13 requires in terms of the timing, and whether the

  14 8(d)(2) notices were required to be sent by August 8,

  15 2018.

  16               Multiple parties have referred to paragraph
  17 34, but I don't believe anyone has specifically

  18 referred to paragraph 33, and in particular, the last

  19 sentence.

  20               And I would say that the structure of the
  21 consent judgment is flexible in that it gives the

  22 defendants the opportunity to determine what

  23 procedures and processes will work best for them in

  24 terms of less maintenance.             And so it is structured
  25 around the comprehensive plan that was required, and
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 72 of 81 - Page ID#:
                                    1273
                                                                              72




   1 as such, there are different things that appear in

   2 different subsections and different paragraphs.

   3               So the end of paragraph 33 says, "The
   4 Kentucky State Board of Elections will proceed with

   5 the actions described in subparagraph 34(c) below

   6 regarding a canvass mailing in the stated time frames,

   7 regardless of whether a comprehensive plan is in

   8 place.      It must be done regardless of whether the plan
   9 is in place."

  10               And I would particularly note that actions
  11 and time frames are both plural.                And that makes more
  12 sense when you look to paragraph 34(c), or, I'm sorry,

  13 to -- yes, to paragraph 34(c), which is referenced.

  14               And paragraph 34(c) says that the
  15 comprehensive -- I'm sorry -- the canvass mailing

  16 includes the follow-up actions that are in several

  17 other subparagraphs.           And then two of those
  18 subparagraphs we have 34(e)(ii) -- sorry -- 34(d)(ii),

  19 and that refers specifically to the 8(d)(2) notices.

  20 And then paragraph 34(e), which requires the notices

  21 to be sent by August 8.

  22               So even though all of these provisions are in
  23 different subparagraphs because, for example, the

  24 8(d)(2) notice was going to have be a component of the

  25 comprehensive plan for not just this year, but for
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 73 of 81 - Page ID#:
                                    1274
                                                                              73




   1 years going forward.

   2               THE COURT:      The Department's position is the
   3 8(d)(2) notice should have been sent out by that

   4 deadline --

   5               MS. RUPP:      Yes, sir.     Yes, Your Honor.
   6               THE COURT:      -- not just simply an agreed on
   7 canvassing mailing, for those reasons you've just

   8 articulated?

   9               MS. RUPP:      Yes.
  10               THE COURT:      Thank you.
  11               MS. RUPP:      And particularly paragraph 33,
  12 saying that it must be done regardless of whether the

  13 plan is in place.

  14               THE COURT:      Okay.    Thank you.
  15               MS. RUPP:      With regard to whether an
  16 extension is needed and whether it's appropriate for

  17 the Court to order it now, I would note that the

  18 failure to substantially comply with the consent

  19 judgment is not just about having failed to send the

  20 notice on time, but it's also the fact that we still

  21 do not have a comprehensive plan in place, which is

  22 part of the reason in large part that we are here

  23 today, you know, asking the Court for clarity about

  24 different provisions.

  25               It has taken a long time for the Commonwealth
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 74 of 81 - Page ID#:
                                    1275
                                                                              74




   1 to be out of compliance.             They haven't sent these
   2 notices since 2009.           It is, I think, taking longer
   3 than they expected to come into compliance with the

   4 consent judgment to come up with a comprehensive plan.

   5 There is a lack of institutional knowledge because it

   6 has been so long since they have done this.                   You have
   7 new staff; I believe you have new board members.

   8               And so this original agreement would have
   9 provided the Court and the parties with oversight for

  10 two different removal cycles after both the 2020

  11 election and the 2022 election.

  12               We are now limited to overseeing the removal
  13 cycle only after 2022, because the notices went out

  14 late.

  15               We think it is important, not only as a
  16 matter of equity to extend the deadline to again cover

  17 two removal cycles, but is also important, given how

  18 long things are taking, given the complicated nature

  19 of this process, we think it's important for us to be

  20 involved, and to make sure that this process happens

  21 smoothly, not just once, but twice so that these

  22 processes are truly institutionalized before oversight

  23 ends.

  24               THE COURT:      Thank you.      Okay.
  25               MS. RUPP:      To the extent that Your Honor was
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 75 of 81 - Page ID#:
                                    1276
                                                                              75




   1 interested in policy arguments, I will just point out

   2 that the legislative history, I believe it's the last

   3 House report on the NVRA contains several pages

   4 explaining at length the policy reasons for the

   5 balance between wanting accurate voter registration

   6 rolls and waiting the two federal general elections to

   7 ensure that people are not wrongly removed.

   8               And then finally, just a minor point.               You'd
   9 mentioned something about if somebody -- if the

  10 8(d)(2) notice is not returned, we assumed that it was

  11 delivered.

  12               And I would just point out that the fact that
  13 it was delivered does not mean that it was delivered

  14 to the person who's actually registered.                  When it came
  15 to the canvass cards, there were quite a few that

  16 were -- that had handwritten notes on them, "Return to

  17 sender."       Some of them said, "Return to Sender.
  18 Person moved five years ago.              Returned to sender.          No
  19 longer lives here.           Moved out of state," things like
  20 that.      So just because a card gets delivered to an
  21 address does not mean in any way that that registrant

  22 still resides there.

  23               THE COURT:      So the -- and this is intuitive
  24 from all of our own experiences.                I live in a home
  25 that I've lived in for the last couple of years, and
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 76 of 81 - Page ID#:
                                    1277
                                                                              76




   1 two owners ago we still get mail for them.                   And we try
   2 to forward it on.          But you're saying someone could get
   3 that, it's not to me, just simply discard it and not

   4 feel any obligation to do anything?

   5               MS. RUPP:      Yes, Your Honor.        And that's part
   6 of the reason that it is important to treat all of

   7 these registrants the same way, so that when that

   8 person goes to the polling place, they also have the

   9 opportunity to affirm or to update their voter

  10 registration address.

  11               THE COURT:      Okay.
  12               MS. RUPP:      And I'm sorry, if I can have just
  13 a moment to look at my notes from my co-counsel.                     I
  14 believe I've hit everything, but I'd like to confirm.

  15               THE COURT:      Please, yes.       Consult if you'd
  16 like.

  17               MS. RUPP:      I'm told I have nothing else.
  18               THE COURT:      Thank you very much for
  19 appearing.

  20               MS. RUPP:      Thank you.
  21               THE COURT:      I appreciate it.        And let me -- I
  22 think -- I'll just say to the Board of Elections and

  23 the Secretary of State, I think you've adequately

  24 argued the 8(d)(2), so I know kind of what your

  25 response is to what the Department is saying about
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 77 of 81 - Page ID#:
                                    1278
                                                                              77




   1 that.

   2               What about, though, this -- I guess I want to
   3 ask you kind of what is the harm?                You can see the
   4 Department saying, Look, it's taking a long time to

   5 put the comprehensive plan in place.                 All right.
   6 What's, what's the harm that comes with an extension?

   7 Why, why is it -- you both oppose the extension, but

   8 for reasons that I think the Department is fairly

   9 articulating in terms of changes and the difficulty

  10 after a dormant period of time almost of a decade,

  11 this comprehensive plan is yet to be determined.                     How
  12 is it harmful to extend that particular time in the

  13 face of that circumstance?             That's the Department's
  14 argument.

  15               And thank you.       You can return to counsel
  16 table.

  17               MS. RUPP:      Thank you.
  18               MR. MEYER:      Your Honor, from my perspective,
  19 it is an unnecessary determination that the

  20 sovereignty of the state should be interfered with in

  21 three -- over three years.

  22               I mean, we have a system that is dependent
  23 upon states running and overseeing fair elections

  24 pursuant to federal law and state law, and the system

  25 depends on the states exercising their sovereignty to
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 78 of 81 - Page ID#:
                                    1279
                                                                              78




   1 implement these various policies and statutory

   2 requirements.

   3               So when the federal government, through the
   4 Department of Justice or a federal court, decides that

   5 it is going to interfere in a neutral way, not that

   6 that -- I'm not suggesting that it's inappropriate or

   7 -- but to involve itself in that, that is something

   8 that should not be taken lightly, and it should be

   9 determined at the time that is appropriate.

  10               As I've stated, and as the Court alluded to,
  11 we will have a new Secretary of State in a matter of

  12 days.      There will be new board members.              We may have a
  13 new law.       Congress will change in the next three
  14 years.      We will have new individuals, and maybe a new
  15 administration, depending on elections between now and

  16 then, so much can change.

  17               It's not necessary for the Court to decide
  18 that it is, that it is necessary to involve itself in

  19 Kentucky's administration of the elections, and I

  20 think it's not the right question when considering the

  21 federal government's involvement in something that a

  22 state -- a state responsibility to say what's the

  23 harm?

  24               THE COURT:      Is it fair to say that this --
  25 see if I can describe what you're saying, and use
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 79 of 81 - Page ID#:
                                    1280
                                                                              79




   1 language that we use in the context of sentencing,

   2 which is given prudential concerns about, you know,

   3 oversight of what is clearly left in the Constitution

   4 to the states, we ought to have oversight that is

   5 sufficient, but not greater than necessary.

   6               MR. MEYER:      I think that's a fair way to put
   7 it.

   8               THE COURT:      Okay.
   9               MR. MEYER:       And that should be made at a
  10 time where all of the facts and circumstances can be

  11 fully considered, and you can have the benefit of

  12 three more years of whether or not the future actors

  13 are complying with this.

  14               THE COURT:      Okay.    Mr. Morgan, do you want to
  15 add anything to that?

  16               MR. MORGAN:      I agree with what Mr. Meyer
  17 said.      I also would add that we are, for the very
  18 reason that we're here.            I understand the Court's
  19 comment about the -- this motion not being improvident

  20 made by Judicial Watch, but they're -- from my

  21 client's perspective, there is no breach.                   There's,
  22 there's no good reason to be in this Court right now.

  23 We are working, we have been working to get this done,

  24 and it's a needless waste.

  25               THE COURT:      Thank you.      Well, let me see if
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 80 of 81 - Page ID#:
                                    1281
                                                                              80




   1 the Attorney General's office has anything that they

   2 feel they need to add to this?

   3               MR. NOLAN:      Your Honor, we don't really have
   4 anything to add here today.              You're very aware that we
   5 have a new attorney general, and so we don't have a

   6 position on this position.

   7               THE COURT:      You're here taking lots of notes
   8 today?

   9               MR. NOLAN:      Yeah, that's right.         That, that
  10 position could change.            Of course, it's the Attorney
  11 General's position that your order and your judgment

  12 should be enforced according to its terms, but as to

  13 this particular motion, we don't have anything to say.

  14               THE COURT:      Okay.    Fair enough.       Mr. Popper,
  15 you're the movant; I always give the movant the last

  16 word.      We've had some other arguments here, so I want
  17 to be sure to do that.            And I don't think there's
  18 anyone else that wants to speak, so let me give you

  19 the final word.

  20               MR. POPPER:      Your Honor, I'll be brief.            Nine
  21 years of non-compliance, and, I mean, utter

  22 non-compliance with the federal statute can justify

  23 and abide a six to seven year consent judgment to get

  24 it right.

  25               THE COURT:      Thank you.      Well, these are
Case: 3:17-cv-00094-GFVT-EBA Doc #: 70 Filed: 12/26/19 Page: 81 of 81 - Page ID#:
                                    1282
                                                                              81




   1 important issues.          I think in terms of the work that
   2 I'm privileged to do, I enjoy nothing more than

   3 weighing in to difficult issues sometimes, but issues

   4 that are really well-briefed and very carefully argued

   5 on both sides.         I really appreciate that with all
   6 parties that are in front of me.                I have the benefit
   7 of really good briefing.

   8               So I'll take the pending motions under
   9 advisement, but intend to rule on these motions based

  10 on the arguments in front of me and the papers that

  11 have been filed.

  12               I hope everybody has a good holiday season.
  13 We'll stand adjourned.

  14               [END OF PROCEEDINGS - 3:51 p.m.]
  15                                 * * * * *
  16               I, SANDRA L. WILDER, RMR, CRR, certify that
  17 the foregoing is a correct transcript from the record

  18 of proceedings in the above-entitled matter.

  19

  20 /s/ Sandra L. Wilder RMR, CRR                  Date of Certification:
       Official Court Reporter                      December 26, 2019
  21

  22

  23

  24

  25
